Judgment of the Supreme Court, New York County (Carol E. Huff, J.), entered on April 19, 1989, awarding plaintiff, following a jury trial, judgment against defendant in the amount of $902,000 and apportioning liability 65% against defendant and 35% against third-party defendant A & S Structures, is unanimously affirmed, with costs and disbursements.
While we recognize the inapplicability of General Obligations Law § 5-322.1, barring enforcement of an indemnification agreement in favor of a general contractor which may have been liable (Brown v Two Exch. Plaza Partners, 146 AD2d 129), there is no merit to defendant’s claim that third-party defendant failed to meet its burden of coming forward with proof that defendant was negligent. The record supports the conclusion that the general contractor failed in its obligation to maintain a safe place to work when it permitted the continuance of work in spite of windy conditions which had, in the past, created dangerous conditions. Furthermore, considering the evidence produced with respect to the general contractor’s failure in this regard, the jury’s apportionment of liability was amply warranted (Saldarriaga v DeSantis Bros., 151 AD2d 270). Concur—Murphy, P. J., Sullivan, Carro, Milonas and Smith, JJ.